Citation Nr: 0918799	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for shin splints, right leg.

2.  Entitlement to an initial disability rating in excess of 
10 percent for shin splints, left leg.

3.  Entitlement to an initial disability rating in excess of 
10 percent for mixed headaches, with migraine and tension 
components.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to November 
1993; from December 1995 to September 1996; and from January 
2003 to September 2003.  

These matters come before the Board of Veterans' Appeals 
(Board) from November 2004 and June 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's right shin splints are manifested by no 
more than moderate symptoms, with no impairment of the tibia 
or fibula.  

2.  The Veteran's left shin splints are manifested by no more 
than moderate symptoms, with no impairment of the tibia or 
fibula.  

3.  It is not shown that the Veteran experiences a 
prostrating headache once per month.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right shin splints have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5312 
(2008).  

2.  The criteria for an initial rating in excess of 10 
percent for left shin splints have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5312 (2008).  

3.  The criteria for an initial rating in excess of 10 
percent for mixed migraine and tension headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.120, 
4.124a, Diagnostic Code 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  The Veteran was notified that his claims of 
service connection were awarded with effective dates of 
September 16, 2003, the day after his discharge from service, 
and initial ratings were assigned.  He was provided notice 
how to appeal the decisions, and he did so.  He was provided 
statements of the case that advised him of the applicable law 
and criteria required for higher ratings and he demonstrated 
his actual knowledge of what was required to substantiate 
higher ratings in his arguments included on his Substantive 
Appeals.  Although he was not provided pre-adjudicatory 
notice that he would be assigned an effective date in 
accordance with the facts found as required by Dingess, he 
was (eventually, in the case of the headache disability) 
assigned the date after his discharge from service as an 
effective date, the earliest permitted by law.  38 U.S.C.A. § 
5110.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran 
physical examinations.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

II.  Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Additionally, in a claim 
disagreeing with the initial rating assigned following a 
grant of service connection (as here), separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Right and Left Shin Splints

The Veteran was treated for shin splints of both legs during 
service.  Service connection for shin splints of each leg was 
granted in November 2004, with initial 10 percent ratings 
assigned for each lower extremity.  The Veteran appealed 
these initial ratings.

The Veteran's left and right shin splints have been rated as 
10 percent disabling under the provisions of 38 C.F.R. § 
4.73, as analogous to muscle injuries under DC 5312.  See 38 
C.F.R. § 4.73, DC 5312.  Disabilities may be rated by analogy 
to a closely related disease where the functions affected and 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.  The function of Group 
XII muscles is dorsiflexion; extension of toes; and 
stabilization of arch.  These muscles include tibialis 
anterior, extensor digitorum longus, extensor hallucis 
longus, and peroneus tertius.  The Rating Schedule provides a 
noncompensable disability rating where there is slight muscle 
injury, a 10 percent disability rating where there is 
moderate muscle injury, a 20 percent disability rating where 
there is moderately severe muscle injury, and a 30 percent 
disability rating where there is severe muscle injury.  38 
C.F.R. § 4.73, Diagnostic Code 5312. 

On VA examination in March 2004, the Veteran reported 
bilateral shin pains on exertion and at rest.  He did not use 
any assistive devices for ambulation.  He did not sports 
activities such as running, jumping, or hopping.  The Veteran 
reported that in the past year he had undergone treadmill 
testing for physical therapy purposes, and that this caused 
significant pain in his shins.  The Veteran reported that he 
worked for a freight company, driving an 18-wheeler and 
performing pick-ups and deliveries.  He sometimes used a 
forklift for large loads, but he could lift up to 100 pounds.  
The Veteran reported cramping pains associated with use of 
the accelerator and clutch in the truck.  On examination, 
there was no clubbing, cyanosis, or edema of the lower 
extremities.  The Veteran's shins were appropriately aligned 
and without deformity.  He did complain of tenderness to 
palpation of the shin region between the tibial tuberosity 
and anterior ankle region bilaterally.  The Veteran could 
stand and bear weight.  He could walk on his tiptoes and 
heels, and tandem walk without any difficulty.  There was no 
discoloration or breakdown of either shin, and his calves had 
normal curvature and appropriate tone.  There was no atrophy.  
Deep tendon reflexes were 2+ throughout the lower 
extremities.  The diagnosis was shin splints bilaterally, 
residual, persistent pain and stiffness by history.  X-rays 
of both tibiae and fibulae were normal.

On VA examination in August 2007, the Veteran reported global 
bilateral leg pain.  He did not have flare-ups of muscle 
pain, but walking or standing made his pain worse.  He had 
never been hospitalized or had surgery for his lower leg 
complaints.  On examination, there was no tissue loss.  He 
complained of tenderness of the lower extremities.  No bone, 
joint, or nerve damage was present.  Muscle strength was 
good, and the Veteran could rise and squat four times without 
difficulty.  He was no additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive movement.  
X-rays were unremarkable.  The examiner reported a negative 
examination for shin splints; normal muscle examination of 
muscle groups 11, 12, 13, 14, and 15, bilaterally.

In a statement dated in September 2007, T.A.K., a registered 
nurse, stated that the Veteran had a chronic inflammatory 
condition in his lower extremities that caused him to have 
"pain with prolonged standing or walking, much less 
running."  

An October 2007 statement from J.T.D, M.D., indicated that 
the Veteran initially walked with a stiff-legged gait, but 
once he loosened up he did better.  The Veteran had 
tenderness over the anterior aspect of both tibiae right at 
the insertion of the periosteum.  His ankles had normal 
ranges of motion.  Both feet had good pulses, and there was 
no evidence of any neurologic problem of the feet.  It was 
Dr. D.'s impression that the Veteran had chronic shin 
splints, but that no formal surgical treatment was 
envisioned.  Activities such as running and prolonged walking 
should be avoided.  

Written statements from the Veteran's wife and mother attest 
to his having frequent complaint of leg pains.  


As demonstrated by the evidence of record, the Veteran's 
right and left shin splint disabilities are manifested by 
daily pain that only subsides with rest.  This pain also 
prevents the Veteran from running and prolonged standing or 
walking.  The Board finds that the Veteran's right and left 
shin splint disabilities are properly characterized as 
moderate muscle injury, warranting the currently assigned 10 
percent ratings.  A rating in excess of 10 percent is not 
warranted for either the Veteran's right or left shin splint 
disorder.  Impairment consistent with a moderately severe 
disability has not been shown for either the right or the 
left leg.  Range of motion of the right and left ankle were 
full, and there was no change of motion, weakness, or 
increased pain detected during repetitive movements, and 
there were no signs of neurological problems.

The Board has considered rating the Veteran's shin splints 
under other Diagnostic Codes in order to provide him with the 
most beneficial rating.  Diagnostic Code 5022 pertains to 
periostitis, and provides that this condition is to be 
evaluated on the basis of limitation of motion of affected 
parts as degenerative arthritis.  Diagnostic Code 5262 
pertains to impairment of the tibia or fibula.  Under that 
code, impairment of those bones with slight knee or ankle 
disability is rated 10 percent disabling.  With moderate knee 
or ankle disability, a 20 percent rating is assigned.  A 30 
percent rating is warranted for malunion of the bones with 
marked knee or ankle disability.  

The evidence of record does not suggest a level of functional 
loss or other symptomatology commensurate with moderate 
impairment, such that a 20 percent rating would be warranted 
for either shin under DC 5262.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  X-rays taken at the March 2004 VA 
examination showed both tibiae and fibulae were normal.  At 
that August 2007 VA examination, the examiner reported a 
negative examination for shin splints.  In October 2007, a 
private physician noted normal range of motion of the ankles.  

The Board further finds that there are no identifiable 
periods of time since the effective date of service 
connection during which the Veteran's right or left shin 
splint disabilities warranted a different evaluation.  
Therefore, staged ratings are inappropriate in this case.  
See Fenderson, supra.  


For all the foregoing reasons, the claims on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any initial compensable rating for any 
period, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Mixed Headaches

The Veteran was treated for headaches during service.  
Service connection for mixed headaches, with migraine and 
tension components, was granted in June 2005, with an initial 
10 percent rating assigned from December 2004.  The Veteran 
appealed the initial rating and the effective date.  In a 
February 2008 rating decision, the RO assigned as the 
effective date of the award of service connection, September 
16, 2003, the day after the Veteran's separation from 
service, and the earliest date allowable.  This was 
considered a complete grant of this part of his appeal; the 
remaining issue concerns the initial rating for mixed 
headaches.

On VA examination in March 2004, the Veteran reported severe 
headaches daily, lasting for several hours.  He denied 
neurological deficits or visual disturbances.  On 
examination, the cranial nerves were grossly intact.  
Magnetic resonance imagining (MRI) of the brain in April 2004 
was negative.

On VA examination in May 2005, the Veteran reported that his 
headaches were aggravated by sunlight.  The Veteran stated 
that in the past two years he had missed five to ten days 
from work due to his headaches.  He also indicated that his 
supervisor had told him that he was not as productive as the 
other drivers on his route.  The examiner diagnosed mixed 
headaches consisting of tension and migraine components.  

On VA examination in August 2007, the Veteran reported that 
he worked on an assembly line at Red River Army Depot.  
Neurological examination was unremarkable.  The examiner 
noted mixed headaches currently under treatment which are not 
prostrating, occurring three times per week lasting three to 
four hours, and causing four to five days lost from work in 
the past six months.


The Veteran underwent a traumatic brain injury evaluation in 
April 2008.  He denied any exposure to a blast, but said he 
had hit his head on a metal rod of his truck when going over 
a bump while stationed in Kuwait.  Post-concussion syndrome 
was noted, as well as sleep deprivation and migraine 
headaches, mild dizziness, and anxiety/depression.

On a June 2008 neurological consultation, the Veteran 
indicated that his headaches had become more frequent and 
more intense.  The impression was tension-migraine headaches; 
mixed headaches.

The Veteran's service-connected mixed migraine and tension 
headaches have been rated under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8100.  The current 10 percent rating 
contemplates characteristic prostrating attacks averaging one 
in two months over the last several months.  The criteria for 
the next higher rating, 30 percent, are characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.

Applying the criteria of Diagnostic Code 8100 to the current 
findings reveals that while the Veteran has reported 
experiencing daily headaches, the VA examination and 
treatment records do not document any treatment for, 
hospitalization, or diagnosis of prostrating headaches.  In 
fact, the August 2007 VA examiner specifically noted that the 
Veteran's headaches were not prostrating.

In the absence of documentation of characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, the criteria for a higher initial rating 
under Diagnostic Code 8100 have not been met.  The Board 
further finds that there are no identifiable periods of time 
since the effective date of service connection during which 
the Veteran's headache disability warranted a different 
evaluation.  Therefore, staged ratings are inappropriate in 
this case.  See Fenderson, supra.  

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an initial 
disability rating higher than 10 percent for mixed migraine 
and tension headaches.  38 U.S.C.A. § 5107(b).

III.  Extra-Schedular Consideration

The May 2005 VA examination noted the Veteran had missed five 
to ten days in the past two years from his headaches and the 
August 2007 VA examination noted four to five days lost in 
the past six months.  With regard to the service-connected 
shin splints, the Veteran noted that he experiences cramping 
pains associated with use of the accelerator and clutch while 
working in his job as a driver for a freight company.  As 
such, the Board must adjudicate the issue of whether referral 
for an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
headache or shin splint disabilities.  The competent medical 
evidence of record shows that his shin splint disabilities 
are primarily manifested by pain, tenderness, with no 
impairment of either tibia or fibula and no limitation of 
motion of the ankles.  The Veteran's headache disability is 
manifested by daily headaches, but no evidence of 
characteristic prostrating attacks.  The applicable 
diagnostic codes used to rate the Veteran's disabilities 
provide for ratings based those findings.  See Diagnostic 
Codes 5022, 5262 and 8100.  The effects of pain and 
functional impairment have been taken into account in 
connection with the shin splint disabilities and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202.  The effects of the Veteran's disabilities have 
been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time. 


ORDER

An initial disability rating in excess of 10 percent for shin 
splints, right leg, is denied.

An initial disability rating in excess of 10 percent for shin 
splints, left leg, is denied.

An initial disability rating in excess of 10 percent for 
mixed headaches, with migraine and tension components, is 
denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


